Case 8:18-cv-02869-VMC-CPT Document 14-4 Filed 12/17/18 Page 1 of 5 PageID 74



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

CAYMAN SECURITIES CLEARING
AND TRADING LTD; THE HURRY
FAMILY REVOCABLE TRUST;
SCOTTSDALE CAPITAL ADVISORS
CORPORATION; and ALPINE SECURITIES
CORPORATION,

      Plaintiffs,

v                                              Case No 8:18-cv-02869-VMC-CPT

CHRISTOPHER FRANKEL,

      Defendant
______________________________________/




                     EXHIBIT “2-B”




                                      1
Case 8:18-cv-02869-VMC-CPT Document 14-4 Filed 12/17/18 Page 2 of 5 PageID 75




                                         November 9, 2018

VIA E-EMAIL & U.S. MAIL

Christopher Frankel
4301 Watrous Avenue
Tampa, Florida 33629
chrisfrankel13@gmail.com

               Re:     Cease and Desist
Dear Mr. Frankel:

        This firm represents Scottsdale Capital Advisors Corporation, Alpine Securities
Corporation, Cayman Securities Clearing and Trading LTD and the Hurry Family Revocable
Trust (collectively, “SCA Parties”). We write in connection with your numerous material
breaches of the Non-Disclosure and Confidentiality Agreement dated June 22, 2015 (the
“Agreement”) between you, on the one hand, and the SCA Parties, on the other hand, a copy of
which is enclosed with this letter.

         You have breached the Agreement by, among other things, disclosing Confidential
Information to third parties and using Confidential Information in connection with a competing
business. “Confidential Information” is defined in the Agreement, in part, as “any data or
information that is proprietary to the Discloser and not generally known to the public, whether in
tangible or intangible form, whenever and however disclosed, including, but not limited to: (i)
any marketing strategies, plans, financial information, or projections, operations, sales estimates,
business plans and performance results relating to the past, present or future business activities of
such party, its affiliates, subsidiaries and affiliated companies; (ii) plans for products or services,
(iii) customer lists and account information; (iv) any scientific or technical information,
invention, design, process, procedure, formula, improvement, technology or method; (v) any
concepts, reports, data, know-how, works-in-progress, designs, development tools,
specifications, computer software, source code, object code, flow charts, databases, inventions,
information and trade secrets; and (vi) any other information that should reasonably be
recognized as confidential information of the Discloser.” Agreement, ¶ 1(a).

      Remedies for your breach of the Agreement include, but are not limited to monetary
damages, injunctive relief, and all other remedies available at law and equity. Agreement, ¶ 6.

        Further, the Agreement requires you to return any and all documents, records, and copies
that contain Confidential Information within ten (10) business days of written request for the
same and to “cooperate with efforts by the [SCA Parties] to help the [SCA Parties] regain


{00096203;1}
Case 8:18-cv-02869-VMC-CPT Document 14-4 Filed 12/17/18 Page 3 of 5 PageID 76


November 9, 2018
Re: Cease and Desist
Page 2

possession of Confidential Information and prevent its further unauthorized use.” Agreement, ¶¶
5, 7.

         The SCA Parties hereby demand that you immediately cease and desist from any and
all further disclosure and/or usage of Confidential Information. The SCA Parties further demand
that you return to this firm any and all documents, records, and/or copies thereof in your
possession, custody, or control that contain any Confidential Information no later than the close
of business on November 26, 2018. Please confirm in writing by 12 p.m. PST on November
12, 2018 that the foregoing demands will be, and are being, fully complied with.

        “Once a party reasonably anticipates litigation, it must suspend its routine document
retention/destruction policy and put in place a ‘litigation hold’ to ensure the preservation of
relevant documents.” Zubulake v. UBS Warburg LLC, 220 F.R.D. 212, 218 (S.D.N.Y. 2003); In
re Napster, Inc. Copyright Litigation, 462 F. Supp. 2d 1060, 1067 (N.D. Cal. 2006) (“As soon as
a potential claim is identified, a litigant is under a duty to preserve evidence which it knows or
reasonably should know is relevant to the action.”).

         Accordingly, you and all persons acting on your behalf or at your direction are under an
obligation to affirmatively preserve, and not destroy, delete, hide or misplace, documents and
materials of all kinds that refer or relate to this dispute in any way, including without limitation
all electronic mail (email), letters, draft letters, facsimile transmissions, memoranda, draft
memoranda, instant messages (IMs), text messages, chats, phone messages, phone logs,
calendars, reports, handwritten notes, typewritten notes, charts and spreadsheets, articles, draft
articles, photographs, still images, illustrations, video clips and recordings, audio clips and
recordings, news articles, and interview schedules, among other types of documents and
communications. You are also required to affirmatively preserve all servers, backup tapes, hard
drives, smartphones, tablets, and any and all other storage devices in your possession, custody or
control that may contain any of the aforementioned documents and/or materials.

        This letter is not intended as a full or complete statement of all relevant facts or
applicable law, and nothing herein is intended as, nor should it be deemed to constitute, a waiver
or relinquishment of any of my clients’ rights, remedies, claims or causes of action, all of which
are hereby expressly reserved.

                                         Very truly yours,




                                     JORDAN SUSMAN Of
                                        HARDER LLP

Enclosure


{00096203;1}
Case 8:18-cv-02869-VMC-CPT Document 14-4 Filed 12/17/18 Page 4 of 5 PageID 77
Case 8:18-cv-02869-VMC-CPT Document 14-4 Filed 12/17/18 Page 5 of 5 PageID 78
